In a support proceeding pursuant to the Uniform Support of Dependents Law (Domestic Relations Law art 3-A), the petitioner appeals from an order of the Family Court, Putnam County (Scancarelli, J.), dated April 16, 1985, which dismissed that branch of her petition which was for leave to enter a money judgment for arrears of child support accrued under an order of the Superior Court of California, County of San Mateo.
Ordered that the order is affirmed, without costs or disbursements, and without prejudice, if the petitioner be so advised, to the registration of the order of the Superior Court of California, County of San Mateo, in accordance with the terms of Domestic Relations Law § 37-a, and to the commencement of a proceeding to enforce the registered order, and to collect pursuant to Domestic Relations Law § 37-a any child support arrears which may have accrued under the order prior to registration.
Absent the registration of the foreign support order, the Family Court lacked the power to award the petitioner arrears under that order (see, Matter of Martin v Martin, 127 AD2d 266). Since the petitioner failed to forward copies of the order to the Putnam County Attorney for registration, despite repeated requests that she do so, that branch of her petition which sought arrears under the foreign support order was properly dismissed. Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.